Case 20-11157-CSS   Doc 942-1   Filed 10/12/20   Page 1 of 5




                       Exhibit A

                    Objections Chart
                                         Case 20-11157-CSS              Doc 942-1         Filed 10/12/20          Page 2 of 5




                                                             In re Exide Holdings, Inc., et al.,
                                                Summary Chart of Objections to Confirmation of Amended Plan

        Docket
No.                  Objecting Party                              Summary of Objection                                                   Debtors’ Response
         No.
1         850       Victor M. Koelsch    1.   Releases: Mr. Koelsch seeks to preserve direct claims against the          1.   Section 10.6 of the Plan does not release direct
                                              current directors and/or officers to the extent that any of those               claims of holders of General Unsecured Claims
                                              directors or officers were on the Board at the time of Koelsch’s                against the Debtors’ officers and directors. The
                                              termination or at the time of the recharacterization of the termination.        Debtors have included language in the
                                              Such claims arise from pre-petition actions of the board of directors           Confirmation Order addressing Mr. Koelsch’s
                                              and/or officers.                                                                objection and believe this objection has been
                                                                                                                              resolved. See Proposed Confirmation Order ¶
                                                                                                                              57:

                                                                                                                              57. Notwithstanding anything contained in the
                                                                                                                              Plan or this Order to the contrary, neither the
                                                                                                                              Plan nor this Order releases any of the Debtors'
                                                                                                                              current or former directors and officers from
                                                                                                                              direct claims brought by Victor Koelsch or bars
                                                                                                                              such claims in any way, subject to all defenses
                                                                                                                              or counterclaims that the Debtor’s officers and
                                                                                                                              directors may have. Any claims brought by
                                                                                                                              Victor Koelsch against the Debtors’ current or
                                                                                                                              former directors and officers are independent
                                                                                                                              from, and not included in, the general
                                                                                                                              unsecured claims.

2         855       Golder Associates,   1.   Golder objects to the Debtors proposed cure amount ($0) as listed on       1.   This objection is moot.        The Debtors’
                           Inc.               the Assumption Schedule for the Environmental Trust.                            agreement with this counterparty is no longer
                                                                                                                              an agreement designated to be assumed by the
                        (“Golder”)                                                                                            Debtors and assigned to the Environmental
                                                                                                                              Trust.

3         883        Adamo Auctions      1.   Adamo objects to the sale of Exide Holdings, Inc. real estate that         1.   This objection should be overruled. The
                         Inc.                 was transferred to the Americas Buyer.                                          Americas Sale Transaction was approved on
                                                                                                                              August 6, 2020, pursuant to the Americas Sale
                                                                                                                              Order1, which has become a final order. The
 1
  “Americas Sale Order” means the Order (I) Approving the Purchase Agreement Among Debtors and Buyer, (II) Authorizing Sale of Certain Of Debtors Assets
 Free and Clear Of Liens, Claims, Encumbrances, and Other Interests, (III) Authorizing Assumption and Assignment Of Certain Executory Contracts And
 Unexpired Leases In Connection Therewith, and (IV) Granting Related Relief (Docket No. 690).

 WEIL:\97631777\5\44362.0005
                                        Case 20-11157-CSS            Doc 942-1       Filed 10/12/20           Page 3 of 5




        Docket
No.                  Objecting Party                            Summary of Objection                                              Debtors’ Response
         No.
                        (“Adamo”)                                                                                      transaction has since closed. All parties were
                                                                                                                       given the opportunity to submit bids on a
                                                                                                                       timely basis. Adamo did not submit a timely
                                                                                                                       bid for the Americas Assets and lacks standing
                                                                                                                       to object now. See In re Colony Hill Associates,
                                                                                                                       111 F.3d 269, 274 (2d Cir. 1997) (a disgruntled
                                                                                                                       bidder that fails to submit a timely bid has no
                                                                                                                       standing to challenge an approved sale).

4        854;           American        1.   AIS objects to the Debtors’ proposed amended pre-petition cure       1.   This objection is moot.        The Debtors’
         916            Integrated           amount ($0) (as amended on the Assumption Schedule for the                agreement with this counterparty is no longer
                       Services, Inc.        Environmental Trust).                                                     an agreement designated to be assumed by the
                                                                                                                       Debtors and assigned to the Environmental
                          (“AIS”)                                                                                      Trust.

                                        2.   The Plan impermissibly extends the time for Debtors to assume or     2.   This objection is moot for the reason set forth
                                             reject executory contracts that may be assigned to Vernon                 in the preceding paragraph.
                                             Environmental Response Trust.

                                        3.   The Plan purports to transfer certain equipment owned by AIS to      3.   The Debtors are not and legally could not
                                             the Vernon Non-Performing Property.                                       transfer any AIS owned equipment pursuant to
                                                                                                                       the Amended Plan. The Debtors will work with
                                                                                                                       AIS to identify the equipment and arrange for
                                                                                                                       its return.

                                        4.   The Plan provides for impermissible non-consensual third party       4.   The Debtors have included language in the
                                             releases by general unsecured creditors.                                  Confirmation Order confirming that such
                                                                                                                       releases will not apply to AIS and believe this
                                                                                                                       objection has been resolved. See Proposed
                                                                                                                       Confirmation Order ¶ 59:

                                                                                                                       59. Notwithstanding anything to the contrary
                                                                                                                       in the Plan or this Confirmation Order, AIS
                                                                                                                       shall not be bound by the releases set forth in
                                                                                                                       Section 10.6 of the Plan, nor shall AIS be
                                                                                                                       bound by any similar or equivalent third party
                                                                                                                       release set forth in this Confirmation Order. In



                                                                                2
 WEIL:\97631777\5\44362.0005
                                         Case 20-11157-CSS              Doc 942-1         Filed 10/12/20         Page 4 of 5




        Docket
No.                  Objecting Party                              Summary of Objection                                                  Debtors’ Response
         No.
                                                                                                                             addition, nothing in Section 10.7 of the Plan or
                                                                                                                             any similar or equivalent provision of this
                                                                                                                             Confirmation Order shall diminish, limit,
                                                                                                                             impair or affect any AIS Administrative
                                                                                                                             Expense Claim under Section 2.1 of the Plan.

                                         5.   The Exculpation Provisions appears to eliminate the Debtors’              5.   The Debtors acknowledge and agree that
                                              liability for administrative claims by including the Debtors as an             nothing in the plan constitutes a waiver of any
                                              Exculpated Party.                                                              Administrative Expense Claims of AIS,
                                                                                                                             provided that, the Debtors reserve all rights to
                                                                                                                             assert any and all defenses or objections in
                                                                                                                             connection with any such alleged Claims.


                                         6.   AIS objects that it is an administrative creditor and requests that the   6.   The Debtors respond to this objection in
                                              Debtors demonstrate that they have the funds to fulfill their                  Section I(M) (paras 167-177) and Section II(B)
                                              administrative expense obligations.                                            (paras 260-274) of the Confirmation Brief.


5         923         Infor (US), Inc.   1.   Infor objects to the third party release, exculpation, and injunction     1.   The Debtors have included language in the
                         (“Infor”)            provisions to the extent that they purport to limit Infor’s rights             Confirmation Order addressing Infor’s
                                              against non-Debtors.                                                           objection and Debtors believe this objection
                                                                                                                             has been resolved. See Proposed Confirmation
                                                                                                                             Order ¶ 60:

                                                                                                                             60. The License Agreement dated as of
                                                                                                                             October      20,     2000,     between      Exide
                                                                                                                             Technologies, LLC, and Infor (US), Inc.
                                                                                                                             ("Infor"), as successor to Future Three, Inc., as
                                                                                                                             amended from time to time, for the
                                                                                                                             AutoRelease AutoScan software (the "Infor
                                                                                                                             Software") shall be deemed rejected as of the
                                                                                                                             date of entry of this Order. Within five (5) days
                                                                                                                             of the date of entry of this Order, the Debtors
                                                                                                                             shall (i) remove all copies of the Infor Software
                                                                                                                             and any portions thereof from assets of the
                                                                                                                             Debtors and cease accessing and using any



                                                                                   3
 WEIL:\97631777\5\44362.0005
                                       Case 20-11157-CSS             Doc 942-1         Filed 10/12/20         Page 5 of 5




        Docket
No.                  Objecting Party                            Summary of Objection                                                   Debtors’ Response
         No.
                                                                                                                          hosted Infor Software; (ii) destroy all copies of
                                                                                                                          the Infor Software contained in the Debtors’
                                                                                                                          assets and related documentation and delete all
                                                                                                                          access codes; and (iii) certify to Infor in writing
                                                                                                                          that the Debtors have complied with the
                                                                                                                          foregoing subparagraphs (i) and (ii). Any
                                                                                                                          claim or motion of Infor seeking payment with
                                                                                                                          respect to the License Agreement or the Infor
                                                                                                                          Software shall be filed within thirty (30) days
                                                                                                                          of the date of entry of this Order. Infor shall be
                                                                                                                          deemed to have opted out of the granting of any
                                                                                                                          releases under section 10.6 of the Plan.
                                                                                                                          Notwithstanding anything to the contrary
                                                                                                                          contained in this Order, in the Plan or in any
                                                                                                                          document filed or prepared in connection
                                                                                                                          therewith, Infor shall retain all rights against all
                                                                                                                          non-Debtors and third parties.

                                       2.   Infor requests that the Court order the On-Premise Software              2.   See above
                                            Agreement be deemed rejected upon confirmation.

                                       3.   Infor objects to any use of or access to the Infor Software by or for    3.   See above
                                            the benefit of any third party, including without limitation any
                                            purchaser of the Debtors’ assets, any liquidating trustee or
                                            liquidating trust, or any other successor to the Debtors.

                                       4.   Infor objects to any purported transfer or vesting under the Plan of
                                            any rights with respect to Infor’s copyrighted Software as a violation   4.   See above.
                                            of Bankruptcy Code section 365 and federal copyright law.




                                                                                 4
 WEIL:\97631777\5\44362.0005
